

	

		II

		109th CONGRESS

		2d Session

		S. 2226

		IN THE SENATE OF THE UNITED STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the liquidation or reliquidation of

		  entries of certain manufacturing equipment.

	

	

		1.Certain manufacturing

			 equipment entered on or after October 21, 1998, and before July 10,

			 1999

			(a)In

			 generalNotwithstanding sections 514 and 520 of the Tariff Act of

			 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not later than 90

			 days after the receipt of the request described in subsection (b), any

			 article—

				(1)that was entered,

			 or withdrawn from warehouse for consumption—

					(A)on or after

			 October 21, 1998; and

					(B)before July 10,

			 1999; and

					(2)with respect to

			 which heading 9902.84.81, 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on

			 December 31, 2001), 9902.84.89, or 9902.84.91 of the Harmonized Tariff Schedule

			 of the United States would have applied if such article had been entered, or

			 withdrawn from warehouse for consumption, on December 31, 2001,

				shall be

			 liquidated or reliquidated as if heading 9902.84.81, 9902.84.83, 9902.84.85,

			 9902.84.87 (as in effect on December 31, 2001), 9902.84.89, or 9902.84.91,

			 whichever is applicable, applied to such entry or withdrawal, and the Secretary

			 of the Treasury shall refund any excess duty paid with respect to such

			 entry.(b)RequestsLiquidation

			 or reliquidation may be made under subsection (a) with respect to any entry

			 only if a request therefor is filed with the Bureau of Customs and Border

			 Protection of the Department of Homeland Security, not later than 180 days

			 after the date of the enactment of this Act, that contains sufficient

			 information to enable the Bureau of Customs and Border Protection—

				(1)to locate the

			 entry; or

				(2)to reconstruct the

			 entry if it cannot be located.

				

